In the
United States Court of Appeals
For the Seventh Circuit

No. 00-2223

United States of America,

Plaintiff-Appellee,

v.

Harvey L. Hoover,

Defendant-Appellant.

Appeal from the United States District Court
for the Northern District of Indiana, South Bend Division.
No. 97-CR-0019--Robert L. Miller, Jr., Judge.

Argued January 19, 2001--Decided February 14, 2001



      Before Flaum, Chief Judge, and Posner and Ripple,
Circuit Judges.

      Flaum, Chief Judge. After being found guilty of
filing a false statement on a financial aid
application, and of filing false income tax
returns, the district court ordered that Harry
Hoover not transfer any of the 304 United States
savings bonds that he had in his possession.
Within weeks, Hoover gave his son approximately
half of the bonds in question. The district
court, therefore, found Hoover in contempt of
court, and sentenced him to six months of
imprisonment, in addition to the 46 months he had
received on the substantive charges. Hoover
unsuccessfully appealed his conviction on those
substantive charges, and now returns to challenge
his sentence for contempt of court. For the
reasons stated herein, we affirm the district
court’s decision.

I.   BACKGROUND

      Harvey Hoover was a dairy farmer in Wabash
County, Indiana./1 His sons, Michael and Tadd,
helped him run his farm. In 1989, Hoover and his
wife, Judith, became entangled in bitter divorce
proceedings. As a result of the eventual divorce
decree, Judith was granted judgments against
certain assets of the farm. Hoover became
consumed with saving the farm from falling into
his ex-wife’s possession. Thus, Hoover began
titling his assets and bank accounts in the names
of his children. In April of 1991, Hoover
redeemed a number of savings bonds, thereby
receiving $130,512. Hoover used the money he
received from redeeming those bonds to purchase
new bonds and certificates of deposit, all in the
names of Michael and Tadd Hoover. However, Hoover
never informed the children that he had done so.
Additionally, Hoover opened a bank account in
Tadd’s name and frequently forged Tadd’s name on
checks and other documents.

      Through a variety of such schemes, Hoover also
managed to keep much of his wealth hidden from
the Internal Revenue Service. In the process of
executing against the divorce judgments, Hoover’s
tax and dairy records were subpoenaed. Those
records helped reveal that between 1990 and 1992,
Hoover had almost $500,000 of unreported income.
Hoover was charged and tried on one count of
conspiracy to defraud the government, one count
of filing a false statement on a college
financial aid application,/2 and three counts of
filing false income tax returns. While he was
acquitted of the conspiracy charge, Hoover was
convicted by a jury on the remaining charges.
Following the return of the verdict, the
government requested that the court "freeze" 304
bonds/3 that Hoover had in his possession. The
court ordered that Hoover "not cash, negotiate or
transfer any United States savings bonds,
period." At that point, the government noted that
"the only fly in the ointment" with the court’s
order was that the bonds in question were in the
names of Michael and Tadd Hoover. To this, the
court stated that its order specifically referred
to those bonds and that it was "ordering [Hoover]
not to do anything with them." Nonetheless,
within weeks of the order, Hoover turned over
possession of 150 of those bonds to his son,
Michael.

      On July 24, 1998, the court sentenced Hoover to
46 months of imprisonment. As part of the
sentence, the court ordered Hoover to turn over
to the United States government, by August 7,
1998, title to the 304 savings bonds. Though
Hoover objected to what he characterized as an
"allegation" that the bonds were his, as opposed
to Michael’s and Tadd’s, the court found that the
bonds belonged to Hoover, and saw no reason why
those bonds should not be applied to satisfy
Hoover’s various obligations. Hoover filed a
notice of appeal on August 3, 1998. On September
18, 1998, the court held a hearing at which it
found that by giving possession of the 150 bonds
to Michael, Hoover was in contempt of its order.
For that, the district court sentenced Hoover to
an additional six months of imprisonment.

      Hoover’s conviction was upheld on appeal. See
Hoover, 175 F.3d 564. However, we did find that
the district court had exceeded its authority to
the extent that it had ordered Hoover to
surrender savings bonds to satisfy his tax
liability. Id. at 569. Thus, we determined that
Hoover was entitled to modification of the
restitution order in that respect. Id. While
Hoover had also attempted to appeal his six-month
contempt sentence, we determined that we lacked
jurisdiction to entertain that argument. Id. at
570. Hoover’s notice of appeal had been filed on
August 3, 1998. However, it was not until
approximately six weeks later that Hoover was
held in contempt by the district court. Since a
notice of appeal from a conviction and sentencing
cannot be interpreted as a notice of appeal from
all future district court proceedings, United
States v. Dennis, 902 F.2d 591, 593 (7th Cir.
1990), Hoover had never filed a notice of appeal
from the contempt order. Therefore, we could not
address the merits of that claim. Hoover, 175
F.3d at 570.

       Hoover has now properly filed a notice of
appeal from the contempt sentence, and returns to
this court, urging that we reverse that decision
of the district court. In particular, he contends
that the order that he "not cash, negotiate or
transfer any United States savings bonds,
period," was not reasonably specific.
Additionally, he puts forth that the government
failed to prove, beyond a reasonable doubt, that
he had willfully violated the district court’s
order.

II.   DISCUSSION

      The essential elements of criminal contempt are
a lawful and reasonably specific order of the
court, and a willful violation of that order. See
Doe v. Maywood Hous. Auth., 71 F.3d 1294, 1297
(7th Cir. 1995). Under the applicable standard of
review, we cannot reverse a district court’s
contempt ruling unless that ruling constituted an
abuse of discretion. United States v. Silva, 140
F.3d 1098, 1101 (7th Cir. 1998). On appeal,
Hoover asserts that such an abuse of discretion
has occurred, as (1) the district court’s order
was not reasonably specific, and (2) it was never
sufficiently proven that Hoover willfully
violated the court’s order. With both of these
contentions, we disagree.

      Hoover does not dispute that he gave physical
possession of half of the savings bonds to his
son. However, he points out that in doing so, he
did not transfer title or ownership of the bonds,
but merely returned the bonds to their natural
owner./4 Thus, he urges that the dispositive
issue in this portion of his appeal is what the
definition of the word "transfer" is, and whether
the definition would include his act of
conveyance. While it appears as if Hoover is
forging a semantical argument, he does not
present any definition of the term "transfer"
which would exclude the act he undertook. Our
examination of various dictionaries indicates
that the term transfer includes the changing of
possession as well as of title and/or ownership.
See, e.g., Black’s Law Dictionary (6th ed. 1990)
("Transfer means every mode, direct or indirect,
absolute or conditional, voluntary or
involuntary, of disposing of or parting with
property or with an interest in property. . .");
see also Webster’s Third New International
Dictionary (1961) (defining transfer to include
"1(a) to carry or take from one person or place
to another; 1(b) to move or send to a different
location over the possession or legal title of
one to another. . . . 2(a) the conveyance of
right, title, or interest in either real or
personal property, from one person to another by
sale, gift, or other process."). That the
definition of the term may encompass acts of
conveying title or ownership to property does
nothing to combat the reality that it also (if
not primarily) includes conveying physical
possession of property.

      Moving away from the lexicon, we believe the
district court’s order intended to prohibit the
actions undertaken by Hoover. The government had
requested that the court freeze the 304 bonds
because it feared that, by the time sentencing
was imposed, Hoover would have caused those bonds
to be unavailable for restitution purposes.
Recognizing that there were a variety of ways in
which Hoover could dispose of the bonds, the
court made its order as broad as possible,
stating: "I will go ahead then and order that the
defendant, pending further order of the court,
not cash, negotiate or transfer any United States
savings bonds, period." If Hoover believed the
court was merely placing some limitations on what
he could do with those bonds, the court’s
subsequent statement that it was "ordering him
not to do anything with them," disposed of any
legitimate doubts. By giving physical possession
of the bonds to his son, Hoover accomplished
exactly what the district court had intended to
avoid; namely, having those bonds be unavailable
for restitution purposes at the agreed upon date.
Simply put, the order was abundantly clear, and
the court did not abuse its discretion in finding
Hoover’s actions to fall within the gamut of
prohibited activities.

      Alternatively, Hoover argues that even if the
order was reasonably specific, the government
never proved beyond a reasonable doubt that
Hoover willfully violated that order. Though
Hoover does not specifically state so, his
contention amounts to a sufficiency of evidence
challenge. When deciding whether sufficient
evidence supported a district court’s finding of
criminal contempt, we determine whether any
reasonable trier of fact could have been
convinced of guilt beyond a reasonable doubt. See
Doe, 71 F.3d at 1297. The district court’s
finding will be sustained if there is substantial
evidence to support it. Id. Further, in
evaluating the district court’s reasoning, we
defer to its determination of the witness’
credibility at the evidentiary hearing. See,
e.g., United States v. Messino, 55 F.3d 1241,
1252 (7th Cir. 1995) (district judge in best
position to assess credibility of defendant
because judge is intimately familiar with record
and has opportunity to observe defendant’s
demeanor at hearing).

      In support of his argument, Hoover notes that,
after his sentencing, he requested that Michael
return to him the bonds which he had previously
given to Michael. This fact, he suggests, shows
that he did not willfully violate the court’s
order not to transfer the bonds. We have defined
willfulness as a "volitional act done by one who
knows or should reasonably be aware that his
conduct is wrongful." Doe, 71 F.3d at 1297.
Having already determined that the district
court’s order was sufficiently clear, we find
that a trier of fact could readily conclude
beyond a reasonable doubt that Hoover’s transfer
of the bonds to his son was a willful violation
of the court’s order. Given that Hoover was aware
(or at the very least should reasonably have been
aware) that his conduct was wrongful, we fail to
see how his violation could not be considered
willful. That Hoover may have had a subsequent
change of heart (and therefore wanted the bonds
returned to him so that they could be used to
assist in his restitution payments) does nothing
to cast doubt on the fact that he willfully
violated the court’s order. Thus, we conclude
that there was sufficient evidence to support the
finding that Hoover intentionally violated the
district court’s order.

III.   CONCLUSION

      The district court’s order was reasonably
specific, and Hoover wilfully violated it.

      For the foregoing reasons, we Affirm the decision
of the district court.

FOOTNOTES

/1 The facts of Hoover’s case are set forth in
greater detail in our prior opinion of United
States v. Hoover, 175 F.3d 564, 566-67 (7th Cir.
1999).

/2 While Tadd was matriculating at Purdue
University, Hoover signed and submitted an
application for student loans on his behalf. On
that form, Hoover stated that he (Hoover) had no
income in 1991, that he did not file an income
tax return that year, and that he had assets of
only $13.00. Based on those representations, Tadd
received over $7,000 in financial aid from Purdue
that year.

/3 There is some confusion as to whether there were
304 or 308 bonds in Hoover’s possession at the
time the order was entered. For purposes of this
appeal, we will assume that the correct number is
304. However, because the district court’s order
was broad (in that it referred to "any United
States savings bonds"), and because the number of
bonds which Hoover gave to his son is undisputed,
the actual quantity of bonds Hoover originally
had in his possession is not relevant for our
purposes.

/4 To the extent that Hoover claims that his action
was not a violation of the order in that he
merely returned the bonds to their rightful and
legal owner, namely Michael, we previously
determined that argument to be unpersuasive. See
Hoover, 175 F.3d at 570 n.1 (finding such an
argument to be meritless because "the evidence
showed, and the district specifically found, that
Hoover put the bonds in his sons’ names in order
to evade legal responsibilities and that Hoover,
rather than his sons, controlled the bonds at all
times.").